DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of applicant’s amendment filed August 3, 2022.  Claims 1-22 are pending and an action on the merits is as follows.
	Applicant’s arguments with respect to claims 1-22 have been considered but are moot in view of the new ground of rejection based on Applicant’s amendments. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 09534968, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Application 09534968 fails to provide support for the “tubular accessory” and the limitations drawn to a “balloon having a radial dimension that varies, when the balloon is inflated, in accordance with the varying diameter of the body passage" including the limitations the "balloon has distal and proximal ends, and wherein the radial dimension of the distal end is different than the radial dimension of the proximal end”; “the selected balloon has a generally conical profile”; “at least one of the segments terminates in a bulb”; “the selected balloon comprises a neck intermediate the proximal and distal segments”; “the balloon has an axis, and wherein an outer wall of the at least one of the proximal and distal segments is sloped".    The prior application 09534968 mentions that a balloon catheter can place a stent within the artery and can extend the stent but does not mention that the balloon has a radial dimension that varies in accordance with the varying diameter of the body passage.  Additionally Figure 4, Ref 40 denotes the balloon in prior application 09534968, which fails to show the varying diameter of the balloon and therefore application 09534968 fails to provide adequate support or enablement for the claims of this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 6 recite the limitation "the reduced diameter section" (of the balloon) in line 4 of claim 4 and line 3 of claim 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-9 are dependent from claim 6 and are therefore similarly rejected.


	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 9, 14-15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Cooper (WO01/10314) and Martin (US 6,562,066).
Regarding claims 1-4, 6, 8, 14, 21 Ruiz discloses a method for deploying an expandable implant in a body passage of varying diameter, the method comprising: selecting a balloon having a radial dimension that varies, when the balloon is inflated, to conform with the varying diameter of the body passage (Figure 3, Ref 25, 26; Figure 6, Ref 64; C6, L9-12 and 35-39); inserting the balloon, in a deflated state, into the body passage, with the expandable implant fitted radially around the balloon (Figure 4a, Ref 10, 25, 26; Figure 7a, Ref 50, 64; C4, L46-59; C6, L30-39); and inflating the balloon so as to cause the implant to open, responsively to the varying radial dimension of the balloon, into an expanded shape that approximately matches the varying diameter of the body passage, thus anchoring the implant in the body passage (Figures 4b, 7b; C4, L54-59; C6, L9-12 and 35-39); wherein the expanded shape comprises a first end and a second end opposite the first end (See for example annotated Figure 2B below; Ref A, B, C), the first end having a diameter that is larger than a diameter of the second end and a reduced diameter section therebetween (See for example annotated Figure 2B below; Ref A, B, C), the reduced diameter section smaller than the diameter of the first end and the diameter of the second end (See for example annotated Figure 2B below; Ref A, B, C); wherein inserting the balloon comprises attaching the balloon to a catheter and passing the balloon into the body passage using the catheter (Ref 25, 26, 21; Figure 4a; Ref 64, 61; Figure 7a); where the selected balloon has distal and proximal ends, and wherein the radial dimension of the distal end is different than the radial dimension of the proximal end (Ref 64; Figure 6; C5, L30-34; C8, L3-5; C9, L9-23); where the selected balloon comprises a proximal balloon segment having a first diameter and a distal balloon segment having a second diameter, which is different than the first diameter (Ref 64, Figure 6, C5, L30-34; C8, L3-5; C9, L9-23). 




    PNG
    media_image1.png
    724
    1036
    media_image1.png
    Greyscale

Ruiz discloses all of the claimed limitations above including a balloon system with varying radial dimensions; where a balloon system using two balloons can be inflated via a single lumen and therefore both balloons can be inflated at the same time to expand the first and second ends of the expandable implant in a single action but fails to explicitly disclose that the balloon system includes a single body having a radial dimension that varies.
However, Cooper teaches similar balloon systems that can include two balloons (Figure 9A, B; Ref 904, 906) or a single body balloon having a radial dimension that varies to deliver an expandable implant with varying diameters (Figure 5D, 9G, 9H, 9I; Ref 501, 922, 923, 924, , 926, 928, 930); where the balloon and the expandable implant extend contiguously along an interface extending over a first end, a reduced diameter section and a second end such that the balloon expands the expandable implant at the first end and the second end in a single action (Figures 5D, 9G, H, I; Ref 501, 503, 922, 923, 924; Page 36; Lines 21-Page 37, Line 3); where the balloon is continuously curved from the proximal end, through the reduced diameter section, to the distal end when inflated (See Figure 5D; Ref 501); wherein the reduced diameter section fluidly connects the proximal balloon segment with the distal balloon segment (Figure 5D; Ref 501; where the central reduced diameter section fluidly connects the proximal and distal balloon segments ends); where the balloon includes a neck (i.e. reduced diameter section) intermediate the proximal and distal balloon segments, the neck having a third diameter that is less than the second diameter (Figure 5D; Ref 501; where Figure 5D shows the central reduced diameter section is the neck having a third diameter that is less than the second diameter shown near the bottom of the balloon in Figure 5D); where the larger diameter of the first end of the balloon is disposed at a maximum diameter of the first end, which corresponds to a first terminal end of the implant, and the diameter at the second end of the balloon is smaller than the diameter of the first end and is disposed at a maximum diameter of the second end, which corresponds to a second terminal end of the implant (see for example annotated Figure 5D below; where the annotated diameters are corresponding to the sections that the first and second terminal ends of the implant are ending at).
. 
    PNG
    media_image2.png
    569
    971
    media_image2.png
    Greyscale

Since Ruiz discloses that the two balloons can be inflated via a single lumen and would therefore inflate in a single action, one of ordinary skill in the art at the time the invention was made could envision using a single varying diameter balloon for the double balloon of Ruiz, which would produce the same effect of the balloon of Ruiz to expand an implant to varying diameters.  
Since such a construct of a single balloon body with varying diameter has been shown to be a known configuration, it therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the two separate balloons inflated by a single lumen of Ruiz to be a single balloon body as suggested by Cooper since such a modification provides a well-known balloon configuration that would have yielded predictable results, namely, inflating a balloon to expand an implant to varying diameters.
Ruiz as modified by Cooper discloses all of the claimed limitations above including inserting the balloon into a body passage, and that the implant can include a constriction such that the balloon is expanded in order to expand the implant to match the varying diameter of the body passage except at the constriction so as to inhibit a flow of blood through the passage (Ruiz Ref 13, Ref 54, C3, L42-48; C5, L30-39; C6, L9-12 and 35-39; C7, L20-25) and that the method can include delivering a flow controlling implant that includes a varying diameter that conforms to the desired body lumen by guiding and steering a catheter holding the implant through the jugular vein, the superior vena cava and into the right atrium in order to position the balloon and the implant at the desired body passage and additionally teaches that the system can be used in other vessels where it is desired to regulate flow but fails to explicitly disclose that the body passage is the coronary sinus.
However, Martin teaches that it is well known in the art to control flow in through the coronary sinus using an expandable implant with a varying diameter that conforms to the coronary sinus that is delivered by guiding a catheter and positioning the balloon and the implant within the coronary sinus (Abstract; C2, L6-40).
Since Ruiz discloses that the device can be used in additional passages in order to help regulate flow thorough other vessels or organs as desired (C3, L25-33) and Martin teaches using an analogous device to control flow in a coronary sinus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the device of Ruiz in additional passages such as the coronary sinus as taught by Martin, since Martin teaches it is often desired and necessary to control blood flow through the coronary sinus.
Regarding claim 5, Ruiz discloses that the selected balloon has a generally conical profile (Ref 64; Figure 6). 
Regarding claim 9, Ruiz discloses that the balloon has an axis, and wherein an outer wall of at least one of the proximal and distal balloon segments is sloped relative to the axis (Ref 64, Figure 6; wherein the outer wall of the balloon slopes relative to an axis). 
Regarding claim 15, Ruiz discloses that the implant has a form that matches the varying diameter of the body passage, and wherein the balloon is matched to the form of the implant (Ref 10, 50, Ref 25, 26, 64; C6, L9-12 and 35-39). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Ruiz (US 6,120,534) in view of Cooper (WO01/10314) and Martin (US 6,562,066) as applied to claims 1, 4, 6 above and further in view of Hanson et al. (US 5,893,868).
Regarding claim 7, Ruiz in view of Cooper and Martin discloses all of the claimed limitations above but fails to explicitly disclose that at least one of the segments terminates in a bulb.
However, Hanson teaches that it is well known in the art and therefore would have been obvious to one of ordinary skill in the art for a balloon of a balloon catheter to include at least one segment that terminates in a bulb, having a third diameter that is greater than the diameter of the at least one of the segment (Figures 33 and 35, Ref 227; wherein 225 is the proximal segment of balloon 222 and tapers towards a distal segment; wherein the distal segment terminates in a bulb 227 that has a third diameter that is greater than the diameter of the distal segment prior to the bulb). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the one of the segments of Ruiz to end in a bulb as taught by Hanson, since such a modification provides a well-known shape to the balloon that allows the segment to be enlarged over a stop/bumper which can be provided to help maintain an implant in place on the balloon.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Cooper (WO01/10314) and Martin (US 6,562,066) as applied to claim 1 above and further in view of Broome et al. (US 7,094,249).
Regarding claims 10-11, Ruiz in view of Cooper and Martin discloses all of the claimed limitations above including deflating the balloon after the implant has opened and drawing the deflated balloon in a proximal direction in order to withdraw the balloon from the body passage (C4, L60-67; C6, L41-43) but fails to disclose the use of a tubular accessory to withdraw the system.
However, Broome teaches that it is well known in the art to draw a device into a tubular accessory; where the distal end of the tubular accessory is widened in order to receive the device and prevent damage to the inside of the vessel during withdrawal of the system (Figure 21; Ref 280'; C9, L66-C10, L42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Ruiz to include a tubular accessory as taught by Broome, since such a modification prevents damage to the inside of the vessel during withdrawal of the system.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Cooper (WO01/10314) and Martin (US 6,562,066) as applied to claim 1 above and further in view of Boekstegers (US 2002/0045928).
Regarding claim 12, Ruiz in view of Cooper and Martin discloses all of the claimed limitations above including that the stent and balloon fit the wall of the desired body passage but fails to explicitly disclose measuring the diameter of the body passage at multiple points along the passage, and choosing the balloon from among a selection of available balloons, so as to fit the radial dimension of the balloon to the measured diameter of the body passage.
However, Boekstegers teaches that it is well known in the art when delivering a stent to a desired body passage to measure dimensions of the body passage which can be used to choose the appropriate dimensioned balloon and stents (Para [0045], [0059]).
It would have been obvious to one of ordinary skill in the art to modify the method of Ruiz to include measuring dimensions of the body passage and choosing the balloon so as to fit the measurements of the body passage as taught by Boekstegers, since such a modification allows the instrument to be chosen in order to best fit a particular location in a particular patient.
Regarding claim 13, Ruiz as modified by Cooper discloses all of the claimed limitations above including delivering a flow controlling implant that includes a varying diameter that conforms to the desired body lumen by guiding and steering a catheter holding the implant through the jugular vein, the superior vena cava and into the right atrium in order to position the balloon and the implant at the desired body passage such that the balloon fits the widened region of the body passage and additionally teaches that the system can be used in other vessels where it is desired to regulate flow but fails to explicitly disclose that the body passage is the coronary sinus.
However, Martin teaches that it is well known in the art to control flow in through the coronary sinus using an expandable implant with a varying diameter that conforms to the coronary sinus that is delivered by guiding a catheter and positioning the balloon and the implant within the coronary sinus (Abstract; C2, L6-40).
Since Ruiz discloses that the device can be used in additional passages in order to help regulate flow thorough other vessels or organs as desired (C3, L25-33) and Martin teaches using an analogous device to control flow in a coronary sinus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the device of Ruiz in additional passages such as the coronary sinus as taught by Martin, since Martin teaches it is often desired and necessary to control blood flow through the coronary sinus.

Claims 16-17, 19-20, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Cooper (WO01/10314)
Regarding claims 16, 19-20 and 22, Ruiz discloses an apparatus for treatment of a body passage of varying diameter, the apparatus comprising: a balloon, having a radial dimension that varies, when the balloon is inflated, in accordance with the varying diameter of the body passage (Figure 3, Ref 25, 26; Figure 6, Ref 64), wherein the inflated balloon comprises a first end segment and a second end segment opposite the first end segment (See for example annotated Figure 3 below; Ref 25, 26), the first end segment having a diameter that is larger than a diameter of the second end segment and a reduced diameter section therebetween (See for example annotated Figure 3 below; Ref 25, 26), the reduced diameter section smaller than the diameter of the first end segment and the diameter of the second end segment (See for example annotated Figure 3 below; Ref 25, 26); and an expandable implant, fitted radially around the balloon, so that when the balloon is inflated within the body passage, the implant opens, responsively to the varying radial dimension of the balloon, into an expanded shape that approximately matches the varying diameter of the body passage, thus anchoring the implant in the body passage (Ref 10, 50; Figure 4b, 7b; C4, L46-59; C6, L9-12 and 30-39). 

    PNG
    media_image3.png
    679
    1023
    media_image3.png
    Greyscale



Ruiz discloses all of the claimed limitations above including a balloon system with varying radial dimensions; where a balloon system using two balloons can be inflated via a single lumen and therefore both balloons can be inflated at the same time to expand the first and second ends of the expandable implant in a single action but fails to explicitly disclose that the balloon system includes a single body such that the first end segment, the reduced diameter section and the second end segment are fluidly connected by a single fluid chamber, where the expandable implant extends contiguously along the first end segment, the reduced diameter section and the second end segment.
However, Cooper teaches similar balloon systems that can include two balloons (Figure 9A, B; Ref 904, 906) or a single body balloon having a radial dimension that varies to deliver an expandable implant with varying diameters (Figure 5D, 9G, 9H, 9I; Ref 501, 922, 923, 924, , 926, 928, 930); where the balloon and the expandable implant extend contiguously along an interface extending over a first end segment, a reduced diameter section and a second end segment such that the balloon expands the expandable implant at the first end and the second end (Figures 5D, 9G, H, I; Ref 501, 503, 922, 923, 924; Page 36; Lines 21-Page 37, Line 3); wherein the reduced diameter section fluidly connects the proximal balloon segment with the distal balloon segment such that they are connected by a single fluid chamber (Figure 5D; Ref 501; where the central reduced diameter section fluidly connects the proximal and distal balloon segments ends); where the larger diameter of the first end segment of the balloon is disposed at a maximum diameter of the first end segment, which corresponds to a first terminal end of the implant, and wherein the diameter at the second end segment of the balloon is disposed at a maximum diameter of the second end segment, which corresponds to a second terminal end of the implant (see for example annotated Figure 5D above; where the annotated diameters are corresponding to the sections that the first and second terminal ends of the implant are ending at); wherein the first end segment has a first bulbous shape with a first radial dimension that is different than a second radial dimension of a second bulbous shape of the second end segment in an inflated state without the implant being disposed about the balloon (Figure 5D; where the first and second end segments include first and second bulbous shapes as shown in Figure 5D; where the radial dimension of the first and second bulbous shapes are different from one another; where Figures 9G-H show that the balloon end segments are capable of including bulbous shapes even without the implant being disposed about the balloon); where the balloon has a generally conical profile spanning both the first end segment and the second end segment (Figures 5D, 9G-I; where the first and second end segments are shown as being generally conical).
Since Ruiz discloses that the two balloons can be inflated via a single lumen and would therefore inflate in a single action, one of ordinary skill in the art at the time the invention was made could envision using a single varying diameter balloon for the double balloon of Ruiz, which would produce the same effect of the balloon of Ruiz to expand an implant to varying diameters.  
Since such a construct of a single balloon body with varying diameter has been shown to be a known configuration, it therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the two separate balloons inflated by a single lumen of Ruiz to be a single balloon body as suggested by Cooper since such a modification provides a well-known balloon configuration that would have yielded predictable results, namely, inflating a balloon to expand an implant to varying diameters.
Regarding claim 17, Ruiz discloses a catheter, which is adapted to deploy the balloon and implant in the body passage (Ref 21, 61; Figures 4a, 7a). 

Claims 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (US 6,120,534) in view of Cooper (WO01/10314) as applied to claims 16, 17 above and further in view of Martin (US 6,562,066).
Regarding claim 18, Ruiz as modified by Cooper discloses all of the claimed limitations above including that the implant can include a constriction such that the balloon is expanded in order to expand the implant to match the varying diameter of the body passage except at the constriction so as to inhibit a flow of blood through the passage (Ruiz Ref 13, Ref 54, C3, L42-48; C5, L30-39; C6, L9-12 and 35-39; C7, L20-25) and that the method can include delivering a flow controlling implant that includes a varying diameter that conforms to the desired body lumen by guiding and steering a catheter holding the implant through the jugular vein, the superior vena cava and into the right atrium in order to position the balloon and the implant at the desired body passage and additionally teaches that the system can be used in other vessels where it is desired to regulate flow but fails to explicitly disclose that the body passage is the coronary sinus.
However, Martin teaches that it is well known in the art to control flow in through the coronary sinus using an expandable implant with a varying diameter that conforms to the coronary sinus that is delivered by guiding a catheter and positioning the balloon and the implant within the coronary sinus (Abstract; C2, L6-40).
Since Ruiz discloses that the device can be used in additional passages in order to help regulate flow thorough other vessels or organs as desired (C3, L25-33) and Martin teaches using an analogous device to control flow in a coronary sinus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the device of Ruiz in additional passages such as the coronary sinus as taught by Martin, since Martin teaches it is often desired and necessary to control blood flow through the coronary sinus.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot in view of the new ground of rejection based on Applicant’s amendments. 
Applicant argues that Ruiz uses two separate balloons to expand the ends of the device, where the balloons are spaced apart and each have its own inflation lumen and therefore Ruiz fails to disclose a single balloon having a first end segment, a reduced diameter section, and a second end segment that are fluidly connected by a single fluid chamber, where the balloon extends continuously across the expandable implant
The Examiner respectfully disagrees and notes as shown in the new rejection above, Ruiz teaches that the two separate balloons can be inflated by a single lumen and therefore inflated at the same time, where the current rejection was based on modifying the two separate balloons of Ruiz to be formed from a single balloon body as suggested by the well-known balloon configuration shown by Cooper (see the rejections above).  Since the current rejection is not based on Ruiz alone, the arguments against only Ruiz are moot in view of the new rejection based on Ruiz in view of Cooper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Examiner notes that secondary reference used above Cooper (WO 01/10314) or previously used reference Glastra (EP0779062) could alternatively be used as the base reference to reject the claims similar to the rejections above. Therefore, for purposes of compact prosecution, the Examiner suggests Applicant’s response take these potential rejections into consideration in order to avoid a rejection based on these potential combinations as well.
  Where Cooper Figure 5 shows a balloon with a single body that has an expanded shape including first and second opposite ends; where the first end has a diameter that is larger than the diameter of the second end and a reduced diameter section therebetween that is smaller than the diameters of the first and second ends; where the balloon and an expandable implant extend contiguously along an interface so the balloon expands the implant at the first and second ends in a single action; where the balloon is continuously curved from the proximal end, through the reduced diameter section, to the distal ends when inflated; where the reduced diameter section fluidly connects the proximal and distal balloon segments by a single fluid chamber and could similarly be combined with the other references in the rejection above to teach the additional limitations as suggested above.
Where Glastra Figure 6 shows a balloon with a single body that has an expanded shape including first and second opposite ends; where the first end has a diameter that is larger than a diameter of the second end and a reduced diameter section therebetween that is smaller than the diameters of the first and second ends; where the balloon and an expandable implant extend contiguously along an interface so the balloon expands the implant at the first and second ends in a single action; where the balloon is continuously curved from the proximal end, through the reduced diameter section, to the distal end when inflated; where the reduced diameter section fluidly connects the proximal and distal balloon segments by a single fluid chamber and could similarly be combined with the other references in the rejection above to teach the additional limitations as suggested above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771     
                                                                                                                                                                                     /ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 17, 2022